Title: To James Madison from John Mason, 9 March 1813 (Abstract)
From: Mason, John
To: Madison, James


9 March 1813, “Indian office.” “In conformity with the law of 2d. March 1811—I have the honour to transmit a statement of the salaries of the agents assistant agents and Clerks at the several trading houses with the Indian tribes—from the 1st. day of april 1812 the day to which payment was last made for them from the treasury for one year amount $10383.28 and to sollicit that you will be pleased to direct that this sum be placed at my disposal for the purpose of reimburseing the trade fund so far as these salaries have been already paid and of discharging such as yet remain to be settled.
“By the same paper now sent is shewn in a seperate column and against the name of each agent, assistant agent, or Clerk the annual sums allowed for subsistence money in lieu of rations payable as directed by the Law before referred to from the trading fund.”
